DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/28/2022. Claims 1-7, 10-20 are pending with claims 8-9 cancelled and claims 14-20 newly added.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 04/28/2022, with respect to the objections of claims 1 and 8 have been fully considered and are persuasive.  The objections of claims 1 and 8 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 04/28/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 9-13 have been fully considered and are persuasive.  The rejections of claims 9-13 have been withdrawn. 
Allowable Subject Matter
Applicants remarks regarding the allowable subject matter of claims 9-13 have been considered and are persuasive. Claims 1-7 and 10-20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A snowmaking automation system for remotely controlling the generation of snow, the system comprising:… a first automation module coupled to the hydrant and a second automation module coupled to the snowmaking gun…  wherein at least one of the first and second automation modules further comprises: a housing with an actuator interface for attachment to the snowmaking gun or the hydrant, a gear motor with encoder mounted inside the housing and coupled to an actuator interface, the gear motor configured to selectively drive the snowmaking gun or the hydrant, respectively… and wherein at least one of the first and second automation modules further comprises a control panel mounted to the outside of the housing, the control panel configured for a user to manually control at least one of the snowmaking gun or the hydrant and to configure the system for remote operation” recited in claim 1; “A snowmaking automation system for remotely controlling the generation of snow, comprising… a first automation module coupled to the hydrant and a second automation module coupled to the snowmaking gun; each of the first and second automation modules having a means for communication and a motor for actuating the snowmaking gun or the hydrant to selectively generate snow using the water and the air… wherein at least one of the first and second automation modules further comprises: a housing with an actuator interface for attachment to the snowmaking gun or the hydrant; a gear motor with encoder mounted inside the housing and coupled to the actuator interface, the gear motor configured to selectively drive the snowmaking gun or the hydrant, respectively; a radio modem and antenna mounted inside the housing; and a battery mounted inside the housing, the battery coupled to, and configured for powering, the gear motor and the radio modem; and wherein at least one of the first and second automation modules further comprises a solar panel mechanically coupled to the housing and electrically coupled to the battery for passively supplementing life of the battery” recited in claim 14; “A snowmaking automation system for remotely controlling the generation of snow, comprising… a first automation module coupled to the hydrant and a second automation module coupled to the snowmaking gun; the first and second automation modules having a means for communication and a motor for actuating the snowmaking gun or the hydrant to selectively generate snow using the pressurized water and the compressed air… wherein at least one of the first and second automation modules further comprises: a housing with an actuator interface for attachment to the snowmaking gun or the hydrant; a gear motor with encoder mounted inside the housing and coupled to the actuator interface, the gear motor configured to selectively drive the snowmaking gun or the hydrant; a radio modem and antenna mounted inside the housing; and a battery mounted inside the housing, the battery coupled to, and configured for powering, the gear motor and the radio modem; and wherein at least one of the first and second automation modules comprises a handle formed into the housing, the handle configured for a user to remove, transport or mount the automation module” recited in claim 18.
The closest prior art of record (Ratnik et al. US 5,031,832) discloses a snowmaking automation system for remotely controlling the generation of snow with many of the limitation claimed, but not including the combination of at least the technical features in the arrangement as claimed above. Although it is well known to provide a control panel for a snow making apparatus (Smith; US 5,836,513) and to have a solar panel on a snow maker (US 2006/0018719), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a snowmaking automation system for remotely controlling the generation of snow in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 14 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763